            Case 1:19-cv-01175-JEB Document 25 Filed 07/16/20 Page 1 of 3




                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA

                                                    )
 SPARACINO PLLC,                                    )
                                                    )
                   Plaintiff,                       )
                                                    )
        v.                                          )
                                                    )         Civil Action No. 19-1175 (JEB)
 UNITED STATES DEPARTMENT OF                        )
 HEALTH AND HUMAN SERVICES,                         )
                                                    )
                   Defendant.                       )
                                                    )
                                                    )

                                    JOINT STATUS REPORT

       Pursuant to the Court’s Minute Order dated June 9, 2020, the parties, by and through their

undersigned counsel, respectfully submit the following joint status report in this Freedom of

Information Act, 5 U.S.C. § 552 (“FOIA”) matter.

       1.      Plaintiff Sparacino PLLC initiated the instant action on April 23, 2019, against

Defendant U.S. Department of Health and Human Services (“HHS” or the “agency”) under FOIA.

This action involves four FOIA requests that Plaintiff submitted to HHS between February 5 and

February 20, 2019. See Compl. ¶ 12 (Apr. 23, 2019), ECF No. 1. Defendant answered the

Complaint on May 30, 2019. See ECF No. 9.

       2.      As stated in the parties’ last status report, filed on June 8, 2020, HHS indicated that

it completed processing and production for the four requests at issue earlier than expected due to

the number of duplicative pages it reviewed. See ECF No. 24. Since the last status report, HHS

has provided Plaintiff with additional information about its productions and the number of pages

produced. Plaintiff reserves the right to challenge the agency’s searches and the completeness of

its productions.
            Case 1:19-cv-01175-JEB Document 25 Filed 07/16/20 Page 2 of 3




       3.      Plaintiff also continues to reserve the right to challenge the agency’s withholding

determinations.

       4.      The parties are continuing to discuss the agency’s determination that certain

documents are non-responsive, and Plaintiff continues to reserve the right to challenge such

determinations for all productions.

       5.      The parties are also continuing to discuss potential amendments to Plaintiff’s

Complaint.

       6.      The parties intend to meet and confer concerning these outstanding issues and to

provide an agreed-upon updated case schedule (or competing proposals) in the next status report,

to modify the schedule below, which the Court previously adopted (ECF No. 21 ¶ 7; Feb. 21, 2020

Minute Order):

               a. The agency will complete processing all records by September 25, 2020.

               b. The agency will provide Plaintiff with a Vaughn index describing and justifying

                  any withholdings and an affidavit describing its searches by October 26, 2020.

               c. Plaintiff will inform the agency of any withholdings or searches it intends to

                  challenge by November 2, 2020.

               d. The parties will meet and confer to narrow or eliminate any disagreement and,

                  by November 16, 2020, will submit a joint status report: (i) informing the Court

                  of any issues remaining in dispute or advising that the case has been resolved,

                  and if necessary, (ii) proposing a schedule for summary judgment briefing.

       7.      The parties propose submitting a further status report, on or before August 17, 2020.




                                                 2
        Case 1:19-cv-01175-JEB Document 25 Filed 07/16/20 Page 3 of 3




Dated: July 16, 2020
       Washington, DC
                                   Respectfully submitted,

                                   MICHAEL R. SHERWIN
                                   Acting United States Attorney

                                   DANIEL F. VAN HORN, D.C. Bar # 924092
                                   Chief, Civil Division

                                   By: /s/ Patricia McBride
                                   PATRICIA MCBRIDE
                                   Assistant United States Attorney
                                   555 Fourth Street, N.W. - Civil Division
                                   Washington, D.C. 20530
                                   (202) 252-7123 (phone)
                                   Patricia.McBride@usdoj.gov

                                   Attorneys for the United States

                                   /s/ Joshua D. Branson
                                   Joshua D. Branson (D.C. Bar No. 981623)
                                   Andrew E. Goldsmith (D.C. Bar No. 1007074)
                                   Matthew M. Duffy (D.C. Bar No. 1031257)
                                   KELLOGG, HANSEN, TODD,
                                     FIGEL & FREDERICK, P.L.L.C.
                                   1615 M Street, N.W., Suite 400
                                   Washington, D.C. 20036
                                   Tel: (202) 326-7900
                                   Fax: (202) 326-7999
                                   jbranson@kellogghansen.com
                                   agoldsmith@kellogghansen.com
                                   mduffy@kellogghansen.com

                                   Attorneys for Plaintiff




                                      3
